Title: To James Madison from Thomas Jefferson, 20 September 1807
From: Jefferson, Thomas
To: Madison, James



September 20 1807

I return all the papers recieved in yours of the 18. & 19th. except one solliciting office, & judge Woodward’s letters, to be communicated to the Secretary at War.  Should not Claiborne be instructed to say at once to Govr. Folch that as we never did prohibit any articles (except slaves) from being carried up the Misipi to Baton rouge, so we do not mean to prohibit them, & that we only ask a perfect & equal reciprocity to be observed on the rivers that pass thro’ the territories of both nations.  Must we not denounce to Congress the Spanish decree as well as the British regulation pretending to be the countervail of the French?  One of our first consultations, on meeting, must be on the Question whether we shall not order all the militia & volunteers destined for the Canadas to be embodied on the 26th. of Oct. & to march immediately to such points on the way to their destination as shall be pointed out, there to await the decision of Congress?  I approve of the letter to Erskine.  In answering his last should he not be reminded how strange it is he should consider as a hostility our refusing to recieve, but under a flag, persons from vessels remaining & acting in our waters in defiance of the authority of the country?  The post rider of the day before yesterday has behaved much amiss in not calling on you.  When I found your mail in the Valise & that they had not called on you, I replaced the mail in it & expressly directed him to return by you.  Affectionate salutations.
